Luke, J.
Higgins sued Chastain upon a promissory note. Chastain defended upon the ground that on a certain day in a named city he had paid to the payee of the note a certain sum in full payment and satisfaction of the principal and interest on the note sued on. When the case came on for trial, the note sued on was tendered in evidence. The defendant objected to the introduction of the note upon the ground that its execution had not been proved, and upon the ground that his plea made it necessary for the plaintiff to prove the execution of the note. These objections were overruled and the note was admitted in evidence. The defendant offered no testimony in support of his plea of payment. It not having been error for the court to overrule the objections to the in*794troduction of the note in evidence, there having been no place of non est factum filed, and the only issue being upon the plea of payment, it was proper for the judge, who by agreement was trying the case without a jury, to render judgment in favor of Ihe plaintiff for the full principal and interest due upon said promissory note.

Judgment affirmed'.


Broyles, C. J., and Bloodworth, J., concur.